UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1749


In Re:   RODNEY ANTON WILLIAMSON,

                Petitioner.




    On Petition for Writ of Mandamus.       (1:06-cr-00474-NCT-1)


Submitted:   November 22, 2011              Decided:   December 1, 2011


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Rodney Anton Williamson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney   Anton   Williamson    petitions         for   a   writ    of

mandamus, alleging the district court has unduly delayed acting

on   his   motions   to   appoint   counsel,      for    a   new   trial,     for

production    of     documents,     for   leave     for      discovery,       for

disposition of motions and for default judgment.                   He seeks an

order from this court directing the district court to act.                    Our

review of the district court’s docket reveals that the district

court has since ruled on these motions.                 Accordingly, because

the district court has recently decided Williamson’s case, we

deny the mandamus petition as moot.            We further deny as moot

Williamson’s motion to hold his direct appeal in abeyance.                     We

grant leave to proceed in forma pauperis.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              PETITION DENIED




                                     2